Opinion by
Head, J.,
To reverse the order, adjudging the appellants in this case guilty of a contemptuous refusal to obey a final decree of a court of equity, we must reach the conclusion, (a) that the court had no power to attach and punish them, even if it was right in finding, as a fact, that there was such refusal to obey; or (b) that the court committed reversible error in finding the fact of such contempt on the evidence before it.
With the facts that led up to the entry of the final decree we have now but little concern. They are fully stated in the find*209ings of the learned court and in the opinion of Mr. Justice Stewart, in Palmer v. Central Board of Education, 220 Pa. 568, where the decree was affirmed.
The obligation of everyone, properly affected with notice of such decree, to honestly and in good faith obey it in letter and spirit, has been so frequently and emphatically declared in the numerous cases, cited in the briefs on both sides, that its existence may be here assumed without discussion.
The first reason advanced to support the denial of the power of the court in the premises, rests on the allegation that these appellants were not parties to the bill in which the decree was entered and therefore cannot be attached for refusing to obey it.
The defendant named in the bill was the Central Board of Education of the city of Pittsburg, a corporation. Against that board the injunctive decree issued. The present appellants constitute a majority of the members of that board. The will of such a majority, properly expressed, is the will of the corporation. The corporate acts are but the public manifestations of that will. The corporate act, here alleged to be contemptuous, had its birth in the votes of these appellants. Each one of them had full notice of the decree. If there was any contempt of that decree, they not only aided and abetted it, they actually compelled it. Following the line of reasoning more fully developed in Patterson v. Wyoming Valley District Council, 31 Pa. Superior Ct. 112, we dismiss this contention as being without merit.
It is further urged upon us that the defendants, being elective municipal officers of the city of Pittsburg, were invested with a quasi judicial discretion in the performance of their official duties, and that the exercise of such discretion may not be coerced by the courts, so as to accomplish a particular result. If the soundness of the general proposition be conceded, it is wholly beside the mark. The question whether or not the decree was rightfully entered is no longer an open one. Until rescinded or modified by the power that entered it, obedience to it by everyone, individual or official, affected by it, is the paramount duty.
But it is manifest that the decree entered in no way infringed upon the discretionary powers of the appellants. No court *210would have undertaken to have coerced the board to have adopted the resolution of May 8 or to have assumed the contractual relations towards the competing architects that resulted therefrom. The making of that contract and the creation of its consequent obligations were the voluntary acts of the board, in the exercise of the discretion with which its members were legally invested. But after the contract was thus made and its fruits had been gathered, it no longer remained a matter to be determined by the discretion of the board or its members whether the rights of the other parties to that contract should be accorded or withheld.
We are now to consider whether the record discloses any error on the part of the court in finding, from the evidence, that its decree had been disobeyed or in imposing the sentence appealed from. The right of a court to finally ascertain for itself the existence of a contempt which it has the inherent right to punish has been clearly and strongly stated by the Supreme Court of the United States in In re Debs, 158 U. S. 564. In the course of his exposition of the law on that subject Mr. Justice Brewer says: “ In order that a court may compel obedience to its orders, it must have the right to inquire whether there has been any disobedience thereof. To submit the question of disobedience to another tribunal, be it a jury or another court, would operate to deprive the proceeding of half its efficiency.” Other cases wherein the same doctrine is declared are cited in Patterson v. Wyoming Valley District Council, 31 Pa. Superior Ct. 112.
As applied by our own Supreme Court, this principle is not to be understood to warrant the conclusion that our appellate courts have no revisory power in cases of attachment for contempt; but that the limits within which it is to be exercised are narrow and well defined. In Com. v. Newton, 1 Grant’s Cases, 453, Woodward, J., speaking for that court, said: “We do not indeed revise such cases on their merits. The courts, having a limited jurisdiction in contempts, every fact found by them is to be taken as true, if it appears to us that they proceeded within and did not exceed their jurisdiction; but for the purpose of seeing that their jurisdiction has not been transcended, *211and that their proceedings, as they appear of record have been according to law, we possess, and are bound to exercise supervisory power over the courts of the commonwealth.”
We have already endeavored to show that the court below, in attaching the appellants, proceeded within and did not exceed its jurisdiction. It is not alleged that the proceedings, as they appear of record, were not formal, regular and according to law. The learned court, in its opinion, states in detail the history of what transpired, the exact things done by the appellants and the manner in which they were done. From these he draws this conclusion: “All of this shows that the plain purpose of the majority of the Central Board, these respondents, was to get rid of the competition as rapidly as possible. It all indicates a purpose to evade, rather than obey the decree of the court.” When we say this conclusion has, in our judgment, ample evidence to support it we say all that is needful to sustain the order appealed from, without expressing our own views of the conduct of appellants as portrayed in the evidence.
Order affirmed and appeal dismissed at the costs of appellants.